Citation Nr: 0604138	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  03-33 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for urethritis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a pulmonary 
disorder involving shortness of breath and multiple pleural 
nodules.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1959 and from December 1959 to July 1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for 
urethritis.  

The Board remanded the case in January 2005 with instructions 
that the veteran be scheduled for a VA  compensation 
examination to determine whether he has urethritis as a 
result of service.  That examination was conducted in 
February 2005, and the case is once again before the Board 
for review. 

The issue involving service connection for PTSD, as well as 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
pulmonary disorder are addressed in the REMAND portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Board notes 
that it does not have jurisdiction over these issues.  
Rather, they are being remanded to the RO for the issuance of 
a statement of the case.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran is not shown to currently have urethritis.


CONCLUSION OF LAW

Urethritis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for urethritis.  In 
the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of rating decisions dated 
in February 1988 and February 2003, statements of the case 
(SOCs) issued in May 1988 and October 2003, a supplemental 
statement of the case (SSOC) issued in October 2005, and a 
letter by the Appeals Management Center (AMC) dated in 
February 2005.  As a whole, these documents satisfy the 
notice requirements of 38 U.S.C.A. § 5103.  

The SOCs and SSOC notified the veteran of the relevant law 
and regulations pertaining to his claim.  The AMC's letter 
also provided the veteran with information about the new 
rights provided under the VCAA, including the furnishing of 
forms and notice of incomplete applications under 38 U.S.C.A.           
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  VA informed the veteran 
of the evidence it already possessed, described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  In the February 
2005 letter to the veteran he was asked to identify any other 
evidence to support his claim and if he had any evidence in 
his possession that pertained to his appeal he should sent it 
in.  The Board thus finds that these documents comply with 
the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice referenced above fully complies 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and this matter was readjudicated after this 
notice was provided (see the July 2005 SSOC).  In other 
words, the essential fairness of the adjudication process has 
not been affected by the error as to the timing of the AMC's 
notification letter.  See Mayfield v. Nicholson, 19 Vet. App. 
220 (2005).

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issue on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  The veteran was also afforded a VA 
examination in February 2005 in which a VA examiner found 
that the veteran does not suffer from urethritis.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a). 

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

In this case, the veteran's service medical records show that 
he was seen in May 1956 for complaints of urethral discharge 
after recent sexual contact.  A smear was negative.  The 
diagnosis was urethritis, acute, nongonococci.  The veteran 
was treated with Penicillin for three days, but the discharge 
continued despite no further sexual contact.  The discharge 
finally cleared after taking medication intermittently for 
approximately seven months. 

Entries dated in August and September 1959 note that the 
veteran again developed urethral discharge about two months 
prior although his last sexual contact was six months prior.  
Gonococci was identified in a smear.  The discharge continued 
despite four injections of penicillin.  He was also started 
on Tetracycline and Dihydrostreptomycin.  When seen in 
November 1960, it was noted that the veteran had low-grade 
urethritis and was treated with Methenamine Mandelate.  The 
record shows that this condition apparently resolved, with 
only one subsequent infection in 1992.  

In a February 1992 letter, W.K., M.D., noted that the veteran 
was seen for complaints of perineal and scrotal discomfort, 
occasional urethral discharge, a history of nongonococcal 
urethritis, and occasional mild dysuria.  A urinalysis was 
negative.  Dr. W.K. diagnosed the veteran with urethritis and 
placed him on Cipro.  

The Board reviewed numerous VA outpatient treatment records 
dated form 1978 to 2002.  Some of these records note the 
veteran's complaints of urinary frequency with urgency and 
occasional dysuria.  However, all of the veteran's 
genitourinary symptoms have been attributable to a diagnosis 
of prostatitis, which is not an issue before the Board.  
Indeed, the January 2005 Board decision denied reopening the 
veteran's claim for service connection for prostatitis on the 
basis of new and material evidence.  More importantly, none 
of these records lists a current diagnosis of urethritis.  

Pursuant to the Board's remand, the veteran was afforded a VA 
genitourinary examination in February 2005 to determine 
whether he has urethritis as a result of service.  At that 
time, the examiner indicated that she had reviewed the claims 
file and a copy of the Board's remand.  She notes the 
veteran's treatment for urethritis in service as well as his 
most recent recurrent episode in 1992.  However, the examiner 
found no evidence that the veteran currently had urethritis, 
as a urinalysis was unremarkable.  Under the diagnoses 
section, the examiner noted multiple prior infections, likely 
gonococcal in 1956 and others non-gonococcal, with no 
evidence of current urethritis by history, exam, or labs.  
The examiner noted that the veteran's last documented 
infection was in 1992, which was treated with Ciprofloxacin.  

It thus appears that the veteran's urethritis resolved in 
1992.  In Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997), the Court held that compensation may 
only be awarded to an applicant who has a current disability, 
and not for a past disability.  In Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), the Court also held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Although the record shows that the veteran was treated for 
urethritis in service and on one occasion in 1992, there is 
no evidence that the veteran currently has urethritis.  
Accordingly, the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).

Indeed, the only evidence that the veteran currently suffers 
from urethritis consists of the veteran's own lay statements, 
including testimony presented at a Board hearing in October 
2004.  However, the Board emphasizes that the veteran is not 
competent to attribute his genitourinary complaints to a 
diagnosis of urethritis.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  Therefore, the veteran's lay statements have no 
probative value in this regard.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for urethritis.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies. 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is 
denied.


ORDER

Service connection for urethritis is denied.


REMAND

The veteran is seeking service connection for PTSD.  He also 
claims that new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a pulmonary disorder.  However, the Board 
finds that it is currently without jurisdiction to review 
these claims.  Nevertheless, the Board finds that the veteran 
should be issued an SOC with respect to these issues so that 
he may be given the opportunity to perfect an appeal. 

The Board notes that a July 2004 rating decision denied 
service connection for PTSD and also declined to reopen a 
claim for service connection for a pulmonary disorder on the 
basis of new and material evidence.  The veteran testified 
that he had submitted a notice of disagreement with that 
decision at the time of his October 2004 hearing.  This 
clearly constitutes a timely notice of disagreement.  
38 C.F.R. §§ 20.201, 20.302 (2005).  To date, however, the RO 
has not issued a statement of the case in response to the 
veteran's notice of disagreement.  

The filing of a notice of disagreement places a claim in 
appellate status.  Therefore, the failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2005); see also Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to 
cure this defect.  

Thereafter, the RO should return the claims file to the Board 
only if the veteran perfects his appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, 
has no authority, to decide the claim).

The Board observes that when these issues were previously 
before the Board in January 2005, the Board remanded the 
issues to the RO for the issuance of an SOC.  However, to 
date such action has not been taken by the RO.  The RO is 
advised that where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Thus, a second remand on this issue is required.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should issue the veteran and his 
representative a statement of the case 
addressing the issue of entitlement 
service connection for PTSD and whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for a pulmonary disorder.  The 
veteran should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The RO should advise the veteran and his 
representative that the claims file will 
not be returned to the Board for 
appellate consideration of this issue 
following the issuance of the statement 
of the case unless he perfects his 
appeal.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the appellant until 
he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


